DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification Objection(s)
1. 	The disclosure is objected to because of the following informalities: the acronym/term/symbol/variable “mT” should be spelled out at least in its first appearance.
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2. 	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
2.1. It is unclear to determine whether the limitation “the soft magnetic body shield” (lines 7-8)  refers to the limitation “plurality of soft magnetic body shields” (line 4), or, if it refers to any specific MR element of the drawing and/or specifications, or, if it is a new limitation. In addition, in order to apply prior art in the rejection under 103 below, the examiner interprets the aforesaid “the soft magnetic body shield” of lines 7-8 as being any of the plurality of M.
the MR element” (line 7) refers to the limitation “plurality of magnetoresistive effect elements (MR elements)” (line 2), or, if it refers to any specific MR element of the drawing and/or specifications, or, if it is a new limitation. In addition, in order to apply prior art in the rejection under 103 below, the examiner interprets the aforesaid “the soft magnetic body shield” of lines 7-8 as being any of the plurality of M.
Furthermore, claims 15-28 are also rejected because they depend on claim 14.

3. 	Claim 16 recites the limitation “the soft magnetic body shield” (line 1-2). There is insufficient antecedent basis for this limitation in the claim.

4. 	Claim 17 recites the limitation “the soft magnetic body shield” (line 1-2). There is insufficient antecedent basis for this limitation in the claim.

5. 	Claim 18 recites the limitation “the soft magnetic body shield” (line 1-2). There is insufficient antecedent basis for this limitation in the claim.

6. 	Claim 19 recites the limitation “the soft magnetic body shield” (line 1-2). There is insufficient antecedent basis for this limitation in the claim.

7. 	Claim 20 recites the limitation “the soft magnetic body shield” (line 1-2). There is insufficient antecedent basis for this limitation in the claim.

8. 	Claim 21 recites the limitation “the soft magnetic body shield” (line 1-2). There is insufficient antecedent basis for this limitation in the claim.

9. 	Claim 22 recites the limitation “the soft magnetic body shield” (line 1-2). There is insufficient antecedent basis for this limitation in the claim.

the soft magnetic body shield” (line 1-2). There is insufficient antecedent basis for this limitation in the claim.

11. 	Claim 24 recites the limitation “the soft magnetic body shield” (line 1-2). There is insufficient antecedent basis for this limitation in the claim.

12. 	Claim 25 recites the limitation “the soft magnetic body shield” (line 1-2). There is insufficient antecedent basis for this limitation in the claim.

13. 	Claim 26 recites the limitation “the soft magnetic body shield” (line 1-2). There is insufficient antecedent basis for this limitation in the claim.

14. 	Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Specifically, it is unclear to determine whether the limitations “an external magnetic field” (line 2 and 4 of claim-11) refer to the limitation “an external magnetic field” (claim-1), or, if they are new limitations.
It is further unclear to determine whether the limitation “a harmonic component V3rd” (line 3 of claim-11) refers to the limitation “a harmonic component V3rd” (line 1 of claim-11), or, if it is a new limitation.
It is further unclear to determine the meaning of the contraction “mT” because neither the specification nor the claim provides a definition of said contraction.
Furthermore, the expression “nearly the same” because the word “nearly” is an approximation term according to the MPEP 2173.05(b), III  APPROXIMATIONS, which makes the claim indefinite neither the specifications nor the claims provide sufficient information to determine the extent of “nearly”.

the soft magnetic body shield” (line 2). There is insufficient antecedent basis for this limitation in the claim.

Examiner’s Note
16.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


17.	Claim(s) 14, 15, 18 and 20 are/is rejected under 35 U.S.C. 103 as being unpatentable over ABE (Pub. No.: US 2017/0343584 hereinafter mentioned as “Abe”) in view of Araki (Patent No.: US 5,923,504 hereinafter mentioned as “Araki”, which was submitted via IDS).

As per claim 14, Abe discloses: 
A magnetic sensor (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), comprising:
a plurality of magnetoresistive effect elements MR elements (Figs. 3-5, see GMR sensor elements P1-P3. Also see [0040]-[0041]), which can detect an external magnetic field (see [0040] and [0044]), and
a plurality of magnetic body shields (Figs. 3-5, see magnetic shields MH1-MH3. Also see [0040]-[0041]), wherein
the magnetic body shields are positioned above and/or below the MR elements in a side view, respectively (Figs. 3-4, see magnetic shields MH1-MH3. Also see [0040]-[0041]),
the size of the MR element (Figs. 3-5, see any of the GMR sensor elements P1-P3. Also see [0040]-[0041]) is physically included within a perimeter of the soft magnetic body shield in a plan view (Figs. 3-4, see magnetic shields MH1-MH3. Also see [0040]-[0041]), and
the plurality of the MR elements is two-dimensionally arranged in an array (Figs. 3-5, see GMR sensor elements P1-P3. Also see [0040]-[0041]).
Abe teaches the magnetic body shields but does not explicitly disclose that they are soft. 
However, Araki further discloses: 
a plurality of soft magnetic body shields (Fig. 4, see soft upper and/or lower shield layer 300 made of NiFe permalloy. Also see Column-31, Lines 49-51. Furthermore, permalloys are soft magnetic bodies), wherein
the soft magnetic body shields are positioned above and/or below the MR elements in a side view, respectively (Fig. 4, see MR elements 200. Also see Column-16, Lines 60-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the magnetic body shields of Abe being “soft”, as it is disclosed, with the motivation and expected benefit related to improving the sensor and measurements by enlarging the MR ratio that changes its direction sensitively relative to a small external magnetic field (Araki, Column 13, Lines 50-53), thus, the heat resistance is increased (Araki, Column 14, Lines 3-5), and also exhibiting an excellent soft magnetic characteristic, so that the large MR slope can be obtained (Araki, Column 14, Lines 6-9).
Furthermore, Abe states that “The present invention is not limited to the embodiment described above. The present invention includes various variations” (Abe, Paragraph [0072]).

As per claim 15, the combination of Abe and Araki discloses magnetic sensor of claim 14 as described above.
Abe further discloses: 
wherein all intervals between adjacent MR elements are the same (Figs. 3-5, see GMR sensor elements P1-P3. Also see [0040]-[0041]).

As per claim 18, the combination of Abe and Araki discloses magnetic sensor of claim 14 as described above.
Araki, with the obvious motivation set forth above in claim-14, further discloses the soft magnetic body shield is columnar (Fig. 4, see soft upper and/or lower shield layer 300 resembling a vertical or horizontal column. Also see Column-31, Lines 49-51. Furthermore, the word “columnar” has many different meanings, therefore, it is interpreted pursuant to MPEP 2111.01 Plain Meaning).

As per claim 20, the combination of Abe and Araki discloses magnetic sensor of claim 14 as described above.
Abe further discloses: 
wherein the soft magnetic body shield includes a first ridge line, and a second ridge line and a third ridge line that are inclined with respect to the first ridge line in the side view (Figs. 3-5, see magnetic shields MH1-MH3. Also see [0040]-[0041]), the first ridge line is parallel to the arrangement direction of the MR elements (Figs. 3-5, see GMR sensor elements P1-P3. Also see [0040]-[0041]), and the second ridge line and the third ridge line are non-parallel to each other.

18.	Claim(s) 16 are/is rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Araki, and further in view of Ide (Pub. No.: US 2010/0270866 hereinafter mentioned as “Ide”).

As per claim 16, the combination of Abe and Araki discloses magnetic sensor of claim 14 as described above except that does not explicitly disclose:
a shape of said soft magnetic body shield in the plan view is nearly circular.
However, Ide further discloses:
wherein a shape of the soft magnetic body shield in the plan view is nearly circular (Fig. 9A and/or 16, shields 41 and/or 42. Also see [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the soft magnetic body shield of Abe in view of Araki being nearly circular, as it is disclosed by Ide, with the motivation and expected benefit related to improving the shields by increasing the magnetic permeability and improve the shield effect because the volume of the magnetic domain generated within the shield film can be reduced, and the magnetic domain displacement caused by the fluctuation in the external magnetic field can be smoother (Ide, Paragraph [0088]), and further improving the accuracy of the sensor description and its manufacturing by providing multi-view drawings and also by “Changing the position of the object”  that will minimize the distortion of some surfaces (see http://www.mhhe.com/engcs/drawgr/bertolinetgc/etext/chapt08.pdf), and further improving the sensor layers manufacturing process (Araki, Column 2, Lines 66-67).

19.	Claim(s) 17 are/is rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Araki, and further in view of Wu (Pub. No.: US 2009/0279213 hereinafter mentioned as “Wu”).

As per claim 17, the combination of Abe and Araki discloses magnetic sensor of claim 14 as described above except that does not explicitly disclose:
a shape of said soft magnetic body shield in the plan view is an N-sided polygon (N is 6 or greater even number).
However, Wu further discloses:
a shape of the soft magnetic body shield (Fig. 1, see S1 and/or S2. Also see [0020], [0024], [0036] and Claim-15) in a plan view is an N-sided polygon (N is 6 or greater even number) (see [0042] and Claim-22. The hexagon is a polygon of 6 sides).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the soft magnetic body shield of Abe in view of Araki being an N-sided polygon, as it is disclosed by Wu, with the motivation and expected benefit related to improving the shields by keeping it to a minimum thickness (Wu, Paragraph [0040]), thus improving protrusion issues .

20.	Claim(s) 19 are/is rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Araki, and further in view of Komura (Pub. No.: US 2009/0201600 hereinafter mentioned as “Komura”).

As per claim 19, the combination of Abe and Araki discloses magnetic sensor of claim 14 as described above except that does not explicitly disclose:
Abe in view of Araki discloses the shape of the soft magnetic body shield as described above but does not explicitly disclose that it is conical.
However, Komura further discloses:
the shield (Fig. 16, see soft upper shield layer 300. Also see [0099]) is conical (See [0099]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the soft magnetic body shield of Abe in view of Araki being conical, as it is disclosed by Komura, with the motivation and expected benefit related to improving the sensor by making the apparatus smaller and making the design thereof easier (Komura, Paragraph [0008]).

21.	Claim(s) 21, 22 and 23 are/is rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Araki, and further in view of Kato (Pub. No.: US 2005/0116255 hereinafter mentioned as “Kato”).

As per claim 21, the combination of Abe and Araki discloses the magnetic sensor of claim 14 as described above.
Araki, with the obvious motivation set forth above in claim-14, further discloses: 
the soft magnetic body shield includes a columnar portion that comprises a first surface and a second surface (Fig. 4, see soft upper and/or lower shield layer 300 comprising an upper surface and a lower surface. Also see Column-31, Lines 49-51), 
wherein the second surface faces the first surface (Fig. 4, see the upper surface facing the lower surface. Also see Column-31, Lines 49-51), and 
the first surface side of the columnar portion and is positioned to allow the second surface to face the MR element (Fig. 4, see the upper surface facing the lower surface. Also see Column-31, Lines 49-51).
Abe in view of Araki does not explicitly disclose a convexity. 
However, Kato further discloses:
a convexity (See [0057]), which protrudes from the first surface side of the columnar (This limitation comes from the modification of the shield of Abe in view of Araki with the convexity of Kato).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the soft magnetic body shield of Abe in view of Araki with a convexity, as it is disclosed by Kato, with the motivation and expected benefit related to improving the sensor by enabling to more effectively suppress the magnetic saturation (Kato, Paragraph [0057]).

As per claim 22, the combination of Abe and Araki discloses the magnetic sensor of claim 14 as described above.
Araki, with the obvious motivation set forth above in claim-14, further discloses: 
the soft magnetic body shield includes a columnar portion that comprises a first surface and a second surface (Fig. 4, see soft upper and/or lower shield layer 300 comprising an upper surface and a lower surface. Also see Column-31, Lines 49-51), 
wherein the second surface faces the first surface (Fig. 4, see the upper surface facing the lower surface. Also see Column-31, Lines 49-51), and 
the first surface side of the columnar portion and is positioned to allow the second surface to face the MR element (Fig. 4, see the upper surface facing the lower surface. Also see Column-31, Lines 49-51).
Abe in view of Araki does not explicitly disclose a concave portion. 
However, Kato further discloses:
a concave portion (See [0057]), which is formed on the first surface side of the columnar portion (This limitation comes from the modification of the shield of Abe in view of Araki with the concave portion of Kato).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the soft magnetic body shield of Abe in view of Araki with a concave portion, as it is disclosed by Kato, with the motivation and expected benefit related to improving the sensor by enabling to more effectively suppress the magnetic saturation (Kato, Paragraph [0057]).

As per claim 23, the combination of Abe and Araki discloses the magnetic sensor of claim 14 as described above.
Araki, with the obvious motivation set forth above in claim-14, further discloses: 
the soft magnetic body shield includes a columnar portion that comprises a first surface and a second surface (Fig. 4, see soft upper and/or lower shield layer 300 comprising an upper surface and a lower surface. Also see Column-31, Lines 49-51), 
wherein the second surface faces the first surface (Fig. 4, see the upper surface facing the lower surface. Also see Column-31, Lines 49-51), and 
the first surface side of the columnar portion and is positioned to allow the second surface to face the MR element (Fig. 4, see the upper surface facing the lower surface. Also see Column-31, Lines 49-51).
Abe in view of Araki does not explicitly disclose a concave portion. 
However, Kato further discloses:
a concave portion (See [0057]), which is formed on the first surface side of the columnar portion (This limitation comes from the modification of the shield of Abe in view of Araki with the concave portion of Kato).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the soft magnetic body shield of Abe in view of Araki with a concave portion, as it is disclosed by Kato, with the motivation and expected benefit related to improving the sensor by enabling to more effectively suppress the magnetic saturation (Kato, Paragraph [0057]).

22.	Claim(s) 24 are/is rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Araki, and further in view of Zhou (Pub. No.: US 2014/0197505 hereinafter mentioned as “Zhou”).

As per claim 24, the combination of Abe and Araki discloses the magnetic sensor of claim 14 as described above.
Araki, with the obvious motivation set forth above in claim-14, discloses the soft magnetic body shield (Fig. 4, see soft upper and/or lower shield layer 300 comprising an upper surface and a lower surface. Also see Column-31, Lines 49-51) but does not explicitly disclose that it comprises a through-hole that penetrates through the soft magnetic body shield in a thickness direction.
However, Zhou further discloses:
the soft magnetic body shield (Fig. 3B, see magnetic body shield 27. Also see [0036]) comprises a through-hole that penetrates through the soft magnetic body shield in a thickness direction (Fig. 3B, see through-hole of via 23. Also see [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the soft magnetic body shield of Abe in view of Araki comprising “a through-hole that penetrates through the soft magnetic body shield in a thickness”, as it is disclosed by Zhou, with the motivation and expected benefit related to improving the soft magnetic body shield by conducting the flux within the shield via hole with minimal flux leakage (Zhou, Paragraph [0037]).

Allowable Subject Matter
23.	Claims 20 and 25-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and if further rewritten in independent form including all of the limitations of the base claim and any intervening claims.

24.	The following is an examiner's statement of reasons why the dependent claims above would be allowable: 

25. 	Regarding claim 20, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
wherein the soft magnetic body shield includes a first ridge line, and a second ridge line and a third ridge line that are inclined with respect to the first ridge line in the side view, the first ridge line is parallel to the arrangement direction of the MR elements, and the second ridge line and the third ridge line are non-parallel to each other. 

26. 	Regarding claim 25, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
wherein a diameter φs of the soft magnetic body shield and a diameter φm of the MR element fulfill a relationship in the following formula (1): φs ≥ 1.3 φm ... (1). 
	
27. 	Regarding claim 26, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
wherein thickness h of the soft magnetic body shield and a diameter φm of the MR element fulfill a relationship in the following formula (2): h > 0.3 φm ... (2). 
	
28. 	Regarding claim 27, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
wherein a harmonic component V3rd, which is output in the case of applying an external magnetic field with a magnetic field intensity that exceeds 70 mT to the MR element, and a harmonic component V3rd, which is output in the case of applying an external magnetic field with 70 mT or less of a magnetic field intensity to the MR element, are nearly the same. 

29. 	Regarding claim 28, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
wherein a diameter φs of each of the soft magnetic body shields is 2.00 to 2.75 times a diameter φm of the corresponding MR element. 
	
30.	The prior art of record, alone or in combination, does not discloses or suggest the above underlined limitations.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the allowable subject matter.





	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867